Warren E. Burger: Number 15, DeBacker against Brainard.
William G. Line: Mr. Chief Justice.
Warren E. Burger: Mr. Line.
William G. Line: May it please the Court. This case involves the question of whether equal justice under law means for adults only. Clarence DeBacker is in the Nebraska State Reformatory as the result of a petition files against him in the Juvenile Court of Dodge County, Nebraska alleging his delinquency because of the uttering of a possession of a forged check within intent to utter as genuine. A jury trial was demanded and denied because a Nebraska Juvenile Court Act says that juvenile delinquency cases will be handled without a jury and a quantum of proof is by a preponderance of the evidence. Habeas corpus was sought in the Court of General Jurisdiction. It was denied and the Nebraska Supreme Court in a 4-3 decision, it was a type of decision where the minority prevailed, held that the Nebraska Juvenile Court Act met federal constitutional requirements. Nebraska has a state constitutional provision requiring a concurrence of five judges to declare a state statute invalid. The position of the appellant in this case has been referred to by some of the adversaries and amicus curiaes as being simplistic and, without the evil connotations of the word, it is precisely that. Since this Court’s decision in Duncan, in Bloom, in Gault, a proceeding where a person can wind up in a penal institution for more than six months surely has all the attributes of a serious felony case.
Byron R. White: When was he tried?
William G. Line: He was tried in April of-- actually, February or March 1968 before Duncan and Bloom were decided.
Byron R. White: How do you argue (Inaudible)
William G. Line: I don’t think they’re even relevant on the retroactivity. I realize that they’re not retroactive.
Byron R. White: Well, some deal with Bloom that the state is not bound by the jury trial, is it?
William G. Line: They were--
Byron R. White: At all.
William G. Line: Right.
Byron R. White: At all. DeStefano was setting it up. It would not be retroactive beyond what, May 20, 1968?
William G. Line: May 20, 1968. This case was orally argued in the Nebraska Supreme Court on May 29, 1968.
Byron R. White: But this document said they’re point in trials beginning after May 20, 1968.
William G. Line: Right. Mr. Justice White, the position--
Byron R. White: So, how do you get around that?
William G. Line: Well, Gault left open the question of whether there was-- a juvenile delinquency case was in fact a criminal case.
Byron R. White: That’s true, but even if it was the Sixth Amendment wouldn’t bind the states to give a jury trial at the time of Gault.
William G. Line: Well, they wouldn’t at the time of Gault, but--
Byron R. White: And it wouldn’t until May 20, 1968, I think.
William G. Line: My argument is based on this premise. That--
Byron R. White: Well, do you rely on the Sixth Amendment at all?
William G. Line: You have to rely on the Sixth Amendment.
Potter Stewart: Why can’t you rely on the Equal Protection Clause?
William G. Line: And on the Equal Protection Clause--
Potter Stewart: If the state does, in fact, give a jury trial, the adult--
William G. Line: Well--
Potter Stewart: That it must to juveniles, as situated as this one was.
William G. Line: For example, an adult in Nebraska due to Nebraska constitutional procedures, the statutory decisions, you get two jury trials for running a stop sign, six-man jury in the lower Court, the 12 men jury on appeal to the District Court. So, that argument also we do rely on of course. It seems to me that this is a new case basically, and until this Court decides this question, this is the case that will-- should decide once and for all whether these labels that everyone is so fund of are-- mean anything anymore. What this case is not about of course is the rehabilitative features of the juvenile Court. No one has pointed out, in my opinion, any reason why a jury trial or an adjudication based upon a criminal standard of proof will interfere one with the ennoble benevolent features of the Juvenile Court system. For example, I can imagine a Juvenile Court judge who has a delinquent before him being able to be much more parens patriae if he hasn’t convicted him. Surely, he can say “you have been convicted by a jury of your peers. Now, let’s see what we can do about you,” and the juvenile is up to feel less resentment at the Juvenile Court process if he has been convicted by his fellow citizens with a standard of proof beyond a reasonable doubt.
John M. Harlan II: What would you say if it was turned around the other way? The judge might think he ought to be convicted, but the jury would say it was the other story.
William G. Line: That, I think, Mr. Justice Harlan, is the magic of the whole system.
John M. Harlan II: Is what?
William G. Line: Is the magic of the whole system. I think that’s the reason he ought to have it. Very occasionally, judges think people should be convicted and juries think they shouldn’t, and that’s the way it works out.
John M. Harlan II: Why haven’t Juvenile Courts had told him and not turn all over the other courts?
William G. Line: Well, it seems to me that if the Juvenile Court system means anything at all, the theory, as I understand it, is you’re not suppose to punish him. You’re supposed to rehabilitate him. Of course, I think modern penology is supposed to be arriving at that theory too. We-- the thumb screw and the right and so forth, we understood it in rehabilitation. It seems to me that it-- the Juvenile Court can still function. That merely because you give a boy a constitutional right to be tried by a jury, that you don’t then necessarily have to take away from him whatever benefits he had remained.
Warren E. Burger: Wasn’t one of the purposes of the whole juvenile concept to spare the child, the juvenile, from the traumatic experience that accompanies the whole criminal process from indictment to the prison, that is, spear him among other things the panoply of a jury trial.
William G. Line: I--
Warren E. Burger: Wasn’t that in the minds of the conceivers? I’m not talking about whether you agree with it, but wasn’t that the conception?
William G. Line: No question about it. That was the--
Warren E. Burger: Would you agree that a jury trial can be a traumatic experience for both an adult and a child?
William G. Line: It can be, but I submit not near as traumatic as winding up in a penal institution on the say so of one man when you have asked for a jury trial and on the basis of a preponderance of the evidence. I think that is so much more traumatic than a--
Warren E. Burger: In your brief, you almost seem to be asking for what Mr. Justice Harlan has just suggested, you say since his case is a criminal case in any realistic sense of the term. Now, if you add all these incidents of the other world, that is, of the adult world aren’t you going to wind up having all juveniles tried in-- I’m not talking about you personally, of course, Mr. Line. If this process continues, aren’t we indeed well on the way toward abolishing the whole Juvenile Court’s concept and system?
William G. Line: That is the other side of the coin. The argument to that effect is made earnestly, but I don’t believe realistically, Mr. Chief Justice, 90% or more criminal cases throughout this country are disposed of on pleas of guilty. Juvenile cases-- the argument is made in the amicus curiae briefs. One reason that this Court shouldn’t grant a jury trial is because it has been considered so invaluable it’s never been demanded. I think a reference is made at Denver where there were only very few requests made over period of years. And then on the other side of the coin, they say, “on the other hand, if you do make it available nationwide then it will be in such demand that the system will breakdown. We won’t be able to administrate. We won’t be able to do this and we won’t be able to do that, and--
Warren E. Burger: I suppose we can take judicial notice, although it is also in the record here apparently, of the situation in the District of Columbia, for example, and you’re aware of how far backed up they are because they have jury trials.
William G. Line: That is true and, again, if the-- surely, the availability of jury trial cannot depend upon the administrative convenience of a Court or--
Warren E. Burger: What happens to the juvenile concept if we grant bail to the juvenile when he’s 13 or 14 years old and he takes 5 or 6 years to get him to trial? Has-- is there any point in trying him then?
William G. Line: Mr. Chief Justice, you’ve run a ringer on me-- in on me on bail because that is not an issue that I am-- that I have addressed myself to.
Warren E. Burger: It is part of the whole--
William G. Line: And, that is not presented by this case.
Warren E. Burger: It’s part of the whole problem though, isn’t it?
William G. Line: It’s part of the whole problem but then, right there, I think you get into a whole new issue. It’s-- probably, people are acutely aware of it now because I read in the paper after I got here about the juvenile crime involving dropping a rock over-- off an overpass where he’d been out on bail. And so, that becomes fresh in a person’s mind but, again, bail is something that shouldn’t perhaps be just automatic. Certainly, society can protect itself from people who are psychiatrically disturbed. If they think there’s going to be a high risk of danger to society, we-- the system should be able to take care of that. The fact that there are problems and that perhaps if this Court decides that a juvenile is entitled to a jury trial, the fact that perhaps it might be used as a decision to later decision that bail rights should be enlarged I think is, I respectfully suggest, one step at a time. Here, I think the realities of the situation are-- Duncan said the purpose of the jury trial is to provide protection against an arbitrary persecutor or a biased judge. Most attorneys, I think, are willing to wave jury trial for juvenile. You’re not going to, as his counsel, you’re not going to put him through this traumatic experience unless you think that it’s in his best interest. I wanted to put Debacker through the traumatic experience because I was satisfied-- it was my judgment that he would be acquitted, although he was typically--
Potter Stewart: First of all, I suppose a jury trial would necessarily involve a public trial, wouldn’t it?
William G. Line: Yes, Your Honor.
Potter Stewart: Which, of course, would run contrary to the idea, as the Chief Justice has said, which was in the minds of those who conceived the Juvenile Court system. One of their ideas was that the proceedings be private. Isn’t that correct?
William G. Line: That’s correct.
Potter Stewart: But, beyond that, you keep talking about guilty of this offense, guilt or innocence, but the charge was that this young man, this juvenile, was a delinquent child and I suppose evidence of whether or not he was a delinquent child would go far beyond the evidence on the question of whether or not he committed a specific offense. It would also involve all sorts of things about his previous record and about his conduct generally, and his environment and reputation, and all those things that generally are entirely inadmissible in a criminal trial when the only question is whether or not the defendant committed a particularly-- a particular offense defined in the indictment. Is that true?
William G. Line: That was going into the dispositional stage, Mr. Justice Stewart. It was not referred to before the Juvenile Court judge made his adjudication, and our statute statutorily declares a person delinquent if he violates a statute of the state or a municipal ordinance. I mean, it’s-- DeBacker was declared a delinquent because he violated the forged check statute. Then, after that, the judge did go into his background, prior offenses, prior troubles with the law in deciding apparently to commit him summarily to the Boy’s Training School, but it was not an issue and the proceeding was not founded on the basis that he was delinquent generally. He was delinquent because of a forged check.
Potter Stewart: And, under the law, Nebraska is the only basis on which a person can found-- be found to be a delinquent?
William G. Line: No, they-- there’s a special supervision portion of the statute and-- Your Honor, no. It has to be-- he has to be-- violated any law of a state of any city or a village ordinance. If he’s hopeless, homeless, or destitute, he’s under Section 43201. He is a dependent child. He’s a--
Byron R. White: If they concede it involves an act to be violating a criminal statute-- They concede it involves--
William G. Line: Yes.
Byron R. White: Violating the criminal statute performed by the boy.
Potter Stewart: Necessarily so, is that true in Nebraska?
William G. Line: Yes, subdivision 4, delinquent child shall mean any child under the age of 18 years who has violated any law of the state or any city or village ordinance. Section 5, yes, a child in need of special supervision shall mean a child who is under the age of 18 years and is wayward, habitually truant, deports himself so as to endanger his morals or the morals of others.
Potter Stewart: Now can, under Nebraska law, can a child in need of supervision, as the statute define it, can such child be put into custody in an industrial school or a specialist?
William G. Line: I believe that he could if-- but not as a delinquent.
Potter Stewart: But your submission, as I understand it, is that any proceeding that can and does result in involuntary custody for a substantial period of time that, with respect to any such proceeding, the constitution provides the right to a jury trial.
William G. Line: That’s correct, Mr. Justice Stewart.
Potter Stewart: So if you’re correct in your answer, your tentative answer, as to the Nebraska law with respect to a child in need of special supervision, a jury trial would follow would also be required for such proceedings. Is that correct?
William G. Line: I think there is a difference. A child in need of special supervision, seems to me, to be a child in a status more than-- a delinquent child is a child who, by his voluntary volitional conduct, has violated the law of a state. I think that it wouldn’t necessarily apply to a child in need of special supervision. For example, if a child is found on a doorstep and becomes a ward of the Juvenile Court, I mean, the child doesn’t need a jury trial to determine whether or not somebody will look after him.
Potter Stewart: Well-- but you answered tentatively and I’m not holding you to this at all but, that your impression is that if, in Nebraska, a child is determined to be one who is in need of special supervision, he can be sent to an industrial school and, thereby-- and, there, confined against his will for a substantial period of time. Now, let’s assume that’s true.
William G. Line: Alright.
Potter Stewart: Then I suppose it would follow from your argument that the constitution requires a jury trial before he can be found to be a child in need of special supervision.
William G. Line: I think so. I have some difficulty with this concept of how you determine in advance how serious a case is going to be, as to whether the jury trial is going to be available. What-- I think if you-- if it’s contemplated in the process with this child that he’s going to be confined for more than six months, then he ought to have a jury trial.
Warren E. Burger: In this gray zone, who would make that decision, Mr. Line, Court, prosecutor?
William G. Line: Well, who’d make the decision in-- you say in the gray area?
Warren E. Burger: About the jury trial.
William G. Line: Well--
Warren E. Burger: If you add it as a matter of right.
William G. Line: Well, first of all, it would be-- I think it would require demand of the juvenile’s counsel. Second, I suppose then it requires the judge to search his mind and determine what he’s going to do with the child and there, frankly, I have difficulty. The Frank case that referred to probation being impossible for over six months without a jury trial and then if the probation is violated only a sentence of six months could be imposed. It’s-- I don’t know how a judge can determine a case-- what he’s going to do with the person before him until he knows what the facts of the case are but, apparently, it can be done.
Warren E. Burger: Isn’t that one of the considerations that led the founders of this system of Juvenile Courts to eliminate the jury and let, presumably, an expert in juvenile matters deal with it.
William G. Line: Well, I think that is perhaps more the consideration but, certainly, a Juvenile Court judge is no particular expert in deciding whether or not DeBacker forged the check or broke into a filling station. That, I think, is still within the traditional competence of the jury.
Warren E. Burger: Mr. Kuhlman.
Richard L. Kuhlman: If the Court please, first of all, I would like to point out that the reference to the young lad DeBacker being in the state reformatory, that he is there under a transfer statute which is not involve with deciding whether or not there should be a jury in juvenile cases. This is a transfer statute where the young man is transferred after a hearing at corny, and I maintain that the method to attack this is to bring a habeas corpus at the penal complex to decide whether this transfer statute is unconstitutional. This is a separate matter that should be determined. The only thing here is whether or not the trial of the young man in County Court or in the Juvenile Court need be with a jury, and the fact that he was eventually transferred to the men’s reformatory doesn’t have anything to do with this jury question.
Potter Stewart: As a separate lawsuit or a separate proceeding has been initiated attacking that transfer, did you say?
Richard L. Kuhlman: No, there hasn’t.
Potter Stewart: No?
Richard L. Kuhlman: I maintain that this--
Potter Stewart: You say the way to do it is a separate proceeding.
Richard L. Kuhlman: This is the way to attack it rather than to say that the statute which says that the juvenile is not entitled to a jury should be attacked. The attack should be against the statute that allows the transfer rather than the statute on the jury.
Potter Stewart: And this petitioner was, in fact, now transferred to an adult penal institution.
Richard L. Kuhlman: Yes, he is. The Nebraska Juvenile Code is oriented along judicial lines rather than along social welfare lines. We have included in the Nebraska statute the notice, which has always been there for years even prior to Gault, of the right to counsel, of the right to confrontation, the right to self-in-- against self-incrimination, the right to cross-examination, the right to a transcript of the proceedings, the right to appellate review. All of these things have always been a part of Nebraska’s Juvenile Court law, and this is the matter of the determination of due process. The fact that the youngsters have always had this that this is oriented along judicial lines rather than along social welfare lines.
Warren E. Burger: Should this red light be on, Mr. Clerk? What does that mean? Electronic Inadvertence, I see. It’s not. We will hear you tomorrow morning.